                           Case 2:20-mj-00940 Document 1 Filed 06/05/20 Page 1 of 1
AO 91 (Rev. 11/11) Criminal Complaint (approved by AUSA Michael Miller                                       20-940-M-1


                                     UNITED STATES DISTRICT COURT
                                                                         for the
                                                    Eastern District of Pennsylvania

                  United States of America                                  )
                             v.                                             )
                        Ramon Jimenez                                       )       Case No. 20-940-M-1
                                                                            )
                                                                            )
                                                                            )
                                                                            )
                           Defendant(s)


                                                   CRIMINAL COMPLAINT
          I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of                  December 12, 2018                      in the county of             Philadelphia      in the
     Eastern           District of           Pennsylvania           , the defendant(s) violated:

             Code Section                                                              Offense Description
 21 USC Sec. 846, 841(b)(1)(B)                    Conspiracy to distribute 40 grams or more of fentanyl




          This criminal complaint is based on these facts:
 See attached Affidavit.




          ✔ Continued on the attached sheet.
          ’

                                                                                                      /s/ Travis W. Campbell
                                                                                                       Complainant’s signature

                                                                                            Travis W. Campbell, Special Agent-DEA
                                                                                                        Printed name and title

Sworn to before me and signed in my presence.


Date:             06/05/2020                                                                          /s/ ELIZABETH T. HEY
                                                                                                          Judge’s signature

City and state:                Merion Station, Pennsylvania                                 Elizabeth T. Hey, U.S. Magistrate Judge
                                                                                                        Printed name and title
